Name: Decision No 1/1999 of the EC-Turkey Customs Cooperation Council of 28 May 1999 on procedures to facilitate the issue of movement certificates EUR.1 and the making of invoice declarations under the provisions governing preferential trade between the European Union, Turkey and certain European countries
 Type: Decision
 Subject Matter: cooperation policy;  European construction;  Europe;  tariff policy;  economic geography
 Date Published: 1999-08-04

 Avis juridique important|21999D0804(01)Decision No 1/1999 of the EC-Turkey Customs Cooperation Council of 28 May 1999 on procedures to facilitate the issue of movement certificates EUR.1 and the making of invoice declarations under the provisions governing preferential trade between the European Union, Turkey and certain European countries Official Journal L 204 , 04/08/1999 P. 0043 - 0047DECISION No 1/1999 OF THE EC-TURKEY CUSTOMS COOPERATION COUNCILof 28 May 1999on procedures to facilitate the issue of movement certificates EUR.1 and the making of invoice declarations under the provisions governing preferential trade between the European Union, Turkey and certain European countries(1999/535/EC)THE CUSTOMS COOPERATION COMMITTEE,Having regard to the Agreement of 12 September 1963 establishing an association between the EEC and Turkey,Having regard to Decision No 1/95 of the EC-Turkey Association Council of 22 December 1995 on implementing the final phase of the Customs Union(1), and in particular Articles 16 and 28 thereof,Whereas both the Community and Turkey have signed preferential agreements with the following European countries: Norway, Switzerland, Iceland, the Czech Republic, Slovakia, Hungary, Poland, Romania, Bulgaria, Slovenia, Lithuania, Latvia and Estonia; wheras those agreements provide for preferential status to be accorded not only to products originating in the Community but to those originating in Turkey;Whereas the legislation giving effect to the Customs Union does not as a rule require a statement of the origin of goods traded between Turkey and the Community; whereas to enable the terms of the abovementioned agreements to apply in full to such goods where they originate in Turkey or the Community, measures should therefore be taken to allow traders to communicate particulars relating to the origin of those goods whenever necessary, so that proof of origin can be made out;Whereas suppliers of such products should be allowed to furnish proof of origin on the same terms as are laid down in Council Regulation (EEC) No 3351/83 of 14 November 1983 on the procedure to facilitate the issue of movement certificates EUR.1 and the making out of forms EUR.2 under the provisions governing preferential trade between the European Economic Community and certain countries(2),HAS DECIDED AS FOLLOWS:TITLE IGENERAL PROVISIONSArticle 1Use of the supplier's declaration1. Suppliers of goods to be exported, either in the same state or after further processing, from the Community to Turkey or from Turkey to the Community may furnish a declaration concerning the originating status of the goods supplied in relation to the rules of origin provided for in each agreement concluded by the Community or by Turkey, hereinafter referred to as the "supplier's declaration".2. Supplier's declarations may be used by exporters as evidence, in particular in support of applications for the issue of movement certificates EUR.1 or as a basis for making out invoice declarations.TITLE IISUPPLIER'S DECLARATIONSArticle 2Completion of supplier's declarationsExcept in the cases provided for in Article 3, a separate supplier's declaration shall be furnished by the supplier for each consignment of goods on the commercial invoice related to that consignment or in an annex to that invoice, or on a delivery note or other commercial document related to that consignment which describes the goods concerned in sufficient detail to enable them to be identified. The declaration may be made at any time, even after the goods have been delivered.Article 3Long-term supplier's declaration1. When a supplier regularly supplies a particular customer with goods whose originating status is expected to remain constant for considerable periods of time, he may provide a single supplier's declaration to cover subsequent shipments of those goods, hereinafter referred as a "long-term supplier's declaration".2. A long term supplier's declaration may normally be given for a period of up to one year from the date of presentation of the declaration. The customs authorities may lay down the conditions under which longer periods may be covered.3. The supplier shall inform the buyer immediately if the long-term supplier's declaration is no longer valid in relation to the goods supplied.Article 4Form and completion of the supplier's declaration1. For originating products, the supplier's declaration shall be given in the form prescribed in Annex I or, for long-term supplier's declarations, in that prescribed in Annex II.2. The supplier's declaration may be made out on a pre-printed form.3. The supplier's declaration shall be signed in manuscript.4. However, where the invoice and the supplier's declaration are made out using electronic data-processing methods, the supplier's declaration need not be signed in manuscript provided that the responsible employee in the supplying company is identified to the satisfaction of the customs authorities in the Member State or in Turkey where the supplier's declarations are established. The said customs authorities may lay down conditions for the implementation of this paragraph.TITLE IIIINFORMATION CERTIFICATES INF 4Article 5Use of information certificate INF 41. The customs authorities may request the exporter to produce an information certificate INF 4 to verify the accuracy or authenticity of any supplier's declaration.2. For this purpose the supplier shall fill out both the information certificate INF 4 and the application form, specimens of which appears in Annex III. These forms shall be completed in one of the official languages of the Community or in the Turkish language in accordance with the provisions of the domestic law of the issuing country. If they are handwritten, they shall be completed in ink in printed characters. The description of the products must be given in the box reserved for this purpose without leaving any blank lines. Where the box is not completely filled, a horizontal line must be drawn below the last line of the description, the empty space being crossed through.3. The information certificate shall be issued by the competent customs office after any necessary steps have been taken to verify that information given thereon and on the application made out by the supplier is correct in relation to the goods supplied.4. The customs authorities shall have the right to call for any documentary evidence or to carry out any check which they consider appropriate in order to verify the correctness of any supplier's declaration or information certificate.5. The certificate shall be given or sent to the supplier, who shall forward it to the buyer or to the customs office which asked for it.6. The application form and all documents appended to it shall be kept by the issuing customs office for at least three years.TITLE IVTRANSITIONAL PROVISIONSArticle 6The provisions on origin rules in agreements concluded by the Community and by Turkey may be applied to goods supplied from Turkey to the Community or from the Community to Turkey before the entry into force of this decision on the basis of supplier's declarations made pursuant to it.TITLE VFINAL PROVISIONSArticle 7This Decision shall enter in force on the date of its adoption. It shall apply from 1 January 1999.Done at Urfa, on 28 May 1999.For the Customs Cooperation CommitteeThe PresidentA. WIEDOW(1) OJ L 35, 13.2.1996, p. 1.(2) OJ L 339, 5.12.1983, p. 19.ANNEX I>PIC FILE= "L_1999204EN.004502.EPS">ANNEX II>PIC FILE= "L_1999204EN.004602.EPS">Ã Ã Ã Ã Ã § ÃÃÃINFORMATION CERTIFICATE INF 4 AND APPLICATION FOR AN INFORMATION CERTIFICATE INF 4Printing instructions1. Each form shall measure 210 x 297 mm; a tolerance of up to minus 5 mm or plus 8 mm in the length may be allowed. The paper used must be white, sized for writing, not containing mechanical pulp and weighing not less than 25 g/m2.2. The competent authorities of the Member States of the Community and of Turkey may reserve the right to print the forms themselves or may have them printed by approved printers. In the latter case, each form must include a reference to such approval. Each form must bear the name and address of the printer or a mark by which the printer can be identified. It shall also bear a serial number, either printed or not, by which it can be identified.